99.34 KonaRed Corporation Adds Southern Wine & Spirits to Its Distribution Network to Cover Nevada; Company Also Adds Great State Beverages, Blue Coast Beverages, Haralambos Beverage Company, and Central Beverage Company to Expand Its National Reach February 26, 2014. Kalaheo, Hawaii - KonaRed Corporation (www.KonaRed.com ) (OTCBB: KRED), through its partnership with Splash Beverage Group, announced today that it has added Nevada’s premier leading wine, beer, spirits and beverage distribution company, Southern Wine & Spirits, to its distribution network to cover the State. The announcement was made today by Mr. Shaun Roberts, CEO of KonaRed Corporation. The contract with Southern Wine & Spirits represents its first among the many companies in the direct store delivery (DSD) distributor build-out being orchestrated by KonaRed and Splash Beverage Group in key markets throughout the U.S. In addition to Southern Wine & Spirits, Great State Beverages in New Hampshire, Blue Coast Beverages in Massachusetts, Haralambos Beverage Company in Los Angeles, and Central Beverage Company out of Chicago have signed on to distribute KonaRed products and provide KonaRed with significant national exposure beyond health food-only retailers. Additionally, Splash Beverage Group continues to build its sales force to support their DSD distributor network and promote KonaRed products, among other beverage brands in their portfolio. About KonaRed Corporation KonaRed Corporation is in the business of bringing the health and wellness attributes of Hawaiian Coffee fruit to the masses. KonaRed Corporation has developed an innovative, state of the art, proprietary process that produces antioxidant extracts and powders from Hawaiian Coffee Fruit which are used in its Antioxidant Juices, Organic Green Teas, and On-the-Go Packs. The company is headquartered in Koloa, Hawaii, and its products are sold in select Whole Foods, Safeway, Sprouts, Wal-Mart, 7-Eleven, and many other retail outlets throughout the US and Canada. For Investor Relations information about the company, contact IR@KonaRed.com. For Media Inquiries, contact PR@KonaRed.com. Forward Looking Statements: Statements in this document contain certain forward-looking statements within the meaning of Section 27A of the Act and Section 21E of the Securities Exchange Act of 1934, as amended. These statements are based on many assumptions and estimates and are not guarantees of future performance. These statements may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of KonaRed to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. KonaRed assumes no obligation to publicly update or revise these forward-looking statements for any reason, or to update the reasons actual results could differ materially from those anticipated in these forward-looking statements, even if new information becomes available in the future. Our actual results may differ materially from the results anticipated in these forward-looking statements due to a variety of factors, including, without limitation those set forth as “Risk Factors” in our filings with the SEC. There may be other factors not mentioned above or included in the Company’s SEC filings that may cause actual results to differ materially from those projected in any forward-looking statement The Company assumes no obligation to update any forward- looking statements as a result of new information, future events or developments, except as required by securities laws. You are urged to consider these factors carefully in evaluating the forward- looking statements contained herein and are cautioned not to place undue reliance on such forward-looking statements, which are qualified in their entirety by these cautionary statements. The forward-looking statements made herein speak only as of the date of this press release and, except as required by applicable laws, the Company undertakes no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances. Readers should also refer to the risk disclosures outlined in the Company’s quarterly reports on Form 10-Q, annual reports on Form 10-K and the Company’s other disclosure documents filed from time-to-time with the SEC at www.sec.gov and the Company’s interim and annual filings and other disclosure documents filed from time-to-time on SEDAR at www.sedar.com. Contact: KonaRed Corporation Investor Relations Email: IR@KonaRed.com Website: www.KonaRed.com
